 MACOMB POTTERY COMPANY565InternationalBrotherhood of Operative Potters,AFL-CIO (Macomb Pottery Company)andJeanRittenhouseandSaundraBollinger.Case38-CB-107May 20, 1968DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn February 6, 1968, Trial Examiner Jerry B.Stone issued his Decision in the above-entitledproceeding finding that Respondent Union had en-gaged in and was engaging in certain unfair laborpractices in violation of the National Labor Rela-tions Act, as amended, and recommending that itcease and desist therefrom and take certain affirm-ative action, as set forth in the attached Trial Ex-aminer'sDecision.Thereafter, theRespondent(herein also referred to as the Union or the Interna-tional),and theGeneral Counsel filed exceptions totheTrialExaminer'sDecision and supportingbriefs.The General Counsel also filed a brief sup-porting part of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner only to the extent con-sistent herewith.The Trial Examiner found, and for reasons statedin his Decision we agree, that Respondent violatedSection 8(b)(2) of the Act by attempting to causethe discharge of employee Moore for failure to paydues. Contrary to the Trial Examiner, however, wefind Respondent did not violate Section 8(b)(1)(A)of the Act by its conduct toward employeesBollinger and Rittenhouse.The facts, more fully set forth in the Trial Ex-aminer's Decision, show the Respondent Union ini-tiallybegan to organize the employees of theMacomb Pottery Company in 1964, and won aBoard-conductedelectioninFebruary 1965.Thereafter, in July 1965, the Union was certified bythe Board as the employee representative for col-lective bargaining.Meanwhile, in April 1965, theemployees held a meeting for the election of localofficers and thereafter received a local charter fromthe International.Although the International's constitution setsforth a detailed series of steps for acquisition ofmembership through an existing local, "where anew local is being organized," it requires merelythat "application [for membership] must be madeto the International for acceptance" but does notspecify the form such acceptance shall take.' Therecord establishes that in practice, where there isno local or a new local is being formed, member-ship is extended to all employees who sign applica-tion for membership cards and whose names areforwarded to the International Union for receipt oftheInternational'spublication,"ThePottersHerald." This procedure of forwarding signed cardsto the International was followed by the organizingemployees during the time relevant herein, and theTrialExaminer found that persons who signedunion membership applications shortly thereafterbegan receiving the union publication. As theUnion's practice was to waive initiation fees andnot to require dues until a contract had beennegotiated none of the employees had paid dues orinitiation fees.Subsequent to the Union's certification, and afterextensive litigation,' the Employer and the Unionexecuted a collective-bargaining agreement effec-tive June 13, 1967, containing a maintenance-of-membership provision.On June 29, 1967, the Union called a "member-ship meeting" for ratification of the contract. Inter-national Representative Null testified that at themeeting he explained the union-security provisionsto the assembled employees and stated that all per-sonswho signed membership application cardsprior to the execution of the contract would berequired to maintain their union membership. Inkeeping with its usual practice of not requiring duesuntil a contract had been negotiated, no attemptwas made to collect dues until sometime thereafter.'The International's constituion states in relevant partSection2. Anyperson working in an industryunder the jurisdiction ofthe Brotherhood may be eligible to becomea member of the Brother-hood Suchpersonshall applyfor membershipto the Local Union hav-ing jurisdictionover the potteryor plant in whichsuch person is em-ployed Theapplicant must,at the timeof application be an actualworker in and aroundthe potteryor plant and tenderone-half of theinitiation fee uponapplicationAll applicants shall be considered formembershipby the Local Union and should such applicant be ac-cepted, membershipshall date from the first day of the month forwhich duesare paidWhere anewLocal is being organized, applicationmust be made to theInternationalfor acceptance[Emphasis supplied ]2 376 F 2d 450 (C A 7), enfg 157 NLRB 1616171 NLRB No. 79 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDRittenhouse and Bollinger were employed aftertheUnion was certified. Shortly after beginningtheir employment, but before the contract was ex-ecuted, Bollinger and Rittenhouse signed applica-tions for membership. Their names were submittedto the International, and the "The Potters Herald,"was sent to them.On August 16, 1967, while Local President Bur-ton was attempting to secure checkoff authoriza-tions pursuant to the contract dues checkoff provi-sion,he was asked by Bollinger and Rittenhousewhat he would do if they did not sign checkoffcards.Burtonstated it would be "silly" if they didnot sign the cards because the cards permitted theautomatic deduction of dues, but otherwise theywould have to pay their dues in person and "if theygot behindin duesthe Union would write a letter tothe Company and get them discharged."The Trial Examiner found that the Local Unionhad failed to process the applications for member-ship in accordance with the International's constitu-tion,and that accordingly Bollinger and Ritten-house had not become members in the Respondentprior to the execution of the contract. He con-cluded that these two employees were therefore notrequiredtomaintaintheirmembership under theunion-security agreement, and hence Burton's replythat the Union would seek their discharge if theybecame delinquent in their dues was an unlawfulthreat in violation of Section 8(b)(I )(A) of theAct. We do not agree.Contrary to the Trial Examiner, it is abundantlyclear on this record that, for purposes of the union-security clause, both Bollinger and Rittenhousewere members of the Respondent Union prior toJune 13, 1967, the execution date of the contract.Thereisnoquestion but that they had signed appli-cation for membership cards in 1965, shortly afterthe Respondent was certified by the Board. TheTrial Examiner also found that in agreeing to therelevant maintenance-of-membership aspect of theunion-security clause the Respondent and the Em-ployer intended and considered that all employeeswho had signed application for membership cardshad becomemembers.It is apparent that, in hold-ing that membership had not resulted, the Trial Ex-aminer relied on constitutional provisions relatingtoacquisition of membership in existing localswhich were inapplicable to acquiring membershipin a new localbeing organized. In the latter situa-tion,which was the case here, special provisionsapply which do not specify any form which the In-ternational'sacceptance of membership shouldtake. It is also clear in this record that the Respon-dent followed its established practice in situationsof the kind that existed here. It is well settled that alabor organization has a right to prescribe its ownrulesfor the acquisition and retention of member-ship, and this is spelled out in the proviso to Section8(b)(1)(A). It is therefore not appropriate for the:Board to determine whether the rules establishedare valid unless some violation of another section ofthe Act has been alleged.Under these circumstances, we can see no roomfor doubt that, although no employee was expresslytold of acceptance by the Union, the existence of amembership relation was contemplated by all theparties, i.e., the employees, the Respondent, andthe Company, to the extent each had an interest orright to question or participatein determining suchstatus.In this connection the facts show that bytheir conduct the employees themselvescontem-plated the existence of a membershiprelationship,since they availed themselves of the rightto attendunion meetings and voted to ratify the contract,'and, except for Moore, there is no evidence thatany employee expressed a desire to withdraw evenafter the contract (including theunion-securityclause)was explained to the employees at theunion meeting. Additionally, and very significantly,themanner in whichBollingerand Rittenhousequestioned Burton about the effect of their failingto authorize dues checkoff reveals that they con-sidered themselves to be members andunder anobligation to pay dues. For their query was notdirected to what would happen if they did not joinor pay any dues, but only about the consequencesof rejecting the suggested method of payment.Under the circumstances, Burton was clearly enti-tled, and perhaps required, to let these employeesknow of their obligation to maintain their member-ship in Respondent and of the Respondent's rightand intention to secure the discharge of employeeswho failed to satisfy such obligation.'In summary, we find, on the basis of the forego-ing, that Bollinger and Rittenhouse acquired mem-bership in Respondent prior to the execution of thecontract herein, that each was therefore obligatedto retain membership in the Respondent for the du-ration of the contract under the union-securityclause, and Burton was merely informing them ofthe legal consequences which could follow shouldthey become delinquent. Such a statement to em-ployees who are required to maintain membership'See, e g ,Oil,Chenucal and Atomic Worlerr International Union (U-nited Nuclear Corporation),148 NLRB 629, 632, enforcement denied 340F 2d 133, 136 (C A I )'CfGranite City Steel Co,169 NLRB 1009, concerning a union'sfiduciary duty to inform employees of their obligation under a union-security clause MACOMB POTTERY COMPANY567cannot be an unlawful threat in violation of Section8(b)(I )(A). Accordingly, we shall dismiss the com-plaint insofaras it allegesa violation by virtue ofthis statement by Burton.and the Respondent filed briefs which have beenconsidered.Upon the entire record in the case and from myobservation of the witnesses, it is hereby found asfollows:'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the RespondentUnion,International Brotherhood of Operative Pot-ters,AFL-CIO (Macomb Pottery Company),Macomb,Illinois, its officers,agents,and represen-tatives, shall take the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified:1.Delete the words "successors and assigns" inthe first paragraph of the Recommended Order andinsert the word"and" between the words"agents"and the word"representatives"in the same para-graph.2.Delete paragraph 1(b) from the Recom-mended Order.3.Delete paragraph 2(b) from the Recom-mended Order and redesignate paragraphs 2(c) and2(d) as paragraphs 2(b) and 2(c), respectively.4.Delete the second indented paragraph of theAppendix to the Trial Examiner'sDecision.5.Delete the last indented paragraphin the Ap-pendix.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B. STONE,Trial Examiner: This proceedingunder Section 10(b) of the National Labor Rela-tionsAct, as amended, was tried pursuant to duenotice on November 15, 1967, at Macomb, Illinois.The charges were filed on August 18, 1967, Sep-tember 15, 1967, and November 9, 1967. The com-plaint in this matter was issued on September 18,1967,andwas amended at the hearing onNovember 15, 1967.The issues involved are (1) whether the Unionthreatened certain named employees with referenceto the payment of dues, (2) whether the Union at-temped tocausethe Employer to discharge EvelynL.Moore because of her failure to pay dues, and(3) whether the foregoing acts of the Union wereprotected by a lawfulunion-security-type contractclause authorized by Section 8(a)(3) of the Act orwere violative of Section 8(b)(1)(A) and (2) of theAct, respectively.All parties were afforded full opportunity to par-ticipate in the proceeding, and the General Counsel1.THE BUSINESSOF THE EMPLOYER2Macomb Pottery Company, herein called theEmployer, is and has been at all times materialherein an Illinois corporation engaged in the manu-facturing of pottery and ceramics at its plant inMacomb, Illinois. The aforesaid Employer annuallymanufactures and ships in excess of $50,000 worthof goods from its Macomb, Illinois, plant directly topoints outside the State of Illinois. As conceded bythe Respondent, and based upon the foregoing, it isconcluded and found that Macomb Pottery Com-pany is, and has been at all times material herein,an Employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVED3International Brotherhood of Operative Potters,AFL-CIO,the Union and the Respondent herein, isnow, and has been at all times material herein, alabor organization within the meaning of Section2(5) of the Act.It is so concluded and found.III.THE UNFAIR LABOR PRACTICESBackgroundThe Respondent International Union engaged ina union organizingcampaign at Macomb PotteryCompany during the period of time- 1964 to ap-parently mid-1967. During this period of time theUnion solicited and secured from a number of em-ployees signatures to "application for membership"cards. The said cards also set forth in effect that theemployee also authorized the Union to representthe employee and to negotiate agreements as tohours of labor,wages,and conditions of employ-ment.Evelyn L. MooreEvelyn L.Moore signed one of the aforesaidcards (application for union membership andauthorization for representation) on or aroundFebruary 1, 1964. Thereafter and until aroundApril 1965 Moore had no further contact with theRespondent Union.On February 11, 1965, the Respondent Unionwon an NLRB-conducted representation election atthe Macomb Pottery Company.'The General Counsel's motion to correct the official transcript oftestimony, attached to his brief to the Trial Examiner and marked "Appen-dix A" to said brief, is granted Copies of aforesaid "Appendix A" havebeen marked as Trial Examiner's Exhibit I and received into the record asan explanatory exhibit relating to this footnote ruling2The facts are based upon the pleadings and admissions thereinThe facts are based upon the pleadings and admissions therein 568DECISIONSOF NATIONAL LABOR RELATIONS BOARDAround April 1965 the Respondent Union un-dertook the formalization of a local union for theemployees at the Macomb Pottery Company. Vari-ous employees of the Macomb Pottery Companywere notified by "word" of a union meeting, and aunion meeting was held in April 1965. Attendingthismeeting were various Macomb Pottery Com-pany employees. Some of these employees hadsigned "application for membership" cards4 for theInternationalUnion, and some had not.Interna-tional Representative Hackett attended this meet-ing.At this meeting all employees present were al-lowed to and did participate in the voting for of-ficers for the "local" union being formed. Thus em-ployeeswho had signed "application for unionmembership" cards and those who had not signedsuch cards participated in said voting. Only thoseemployees who had signed "application for unionmembership" cards were allowed, however, to benominated for officers for the "local" union beingformed. Evelyn L. Moore was one of the employeesnominated and elected as an officer of the "local"union. Moore was elected as "trustee" for the "lo-cal" union. At this meeting International Represent-ative Hackett administered the "oath of office" toMoore and the other elected officers of the "local"union.Sometime thereafter in April 1965 the Inter-nationalUnion issued a charter to the "local"union and International Representative Hackettbrought the charter to the "local" union.The day after the meeting in which she waselected an officer Moore went to Local Union VicePresident Jones and asked how she could get out oftheUnion and the committee on which she be-longed. Jones referred Moore to President Burton(of the local union). Moore went to Burton andasked Burton how she could get out of the Unionand off the committee. Moore told Burton shewantedtheInternationalRepresentative's(Hackett's) address so that she could write to him.Burton told Moore that this would not be necessarybecause as far as he was concerned that they didnot have a thing in the Union.'Moore went back to Vice President Jones (of thelocal union) and told him what Burton had said.Jones told Moore that it did not sound right, butthat if Burton said it, this was all right.Moore thereafter did not attend any unionmeetings and had no contact with the Union untilSeptember 1967.Sometime after the April 1965 election of "lo-cal" union officers and the issuance of the localunion charter, the local union sent to the Interna-tional Union a list of those considered to be mem-bers of the "local" union and requested that the In-ternationalUnion'spublication,"The PottersHerald," be sent to such "members."' Commencingsometime thereafter, "The Potters Herald" wassent by the International Union to such persons.'Excluding the question of whether the taking of"the oath of office" by Moore constituted ac-ceptance as a member and notification of the same,there is no evidence that either the InternationalUnion or the "local" union engaged in any formalact of acceptance of the applicants for union mem-bership as members or notified such applicants oftheir acceptance as union members prior to thetime that a request was made that the InternationalUnion send such persons copies of "The PottersHerald."The evidence preponderates for a finding and Iso find that Evelyn L. Moore's name was not on thelistof persons sent by the "local" union to the In-ternationalUnion for receipt of "The PottersHerald." There is no evidence that such publicationwas actually sent to Moore. There is evidence thatat a time when Moore's son was an employee atMacomb Pottery Company and after he had signedan "application for membership" card, a copy ofsuch publication came to Moore's and her son'shome. After Moore's son ceased his employment,however, the publication did not come to herhome. Had the publication been once mailed toEvelynMoore, it is reasonable to believe that itwould have continued being mailed to her. Since itdid not continue to be mailed to Moore's houseafter her son had ceased employment, I am con-vinced that the publication was sent only toMoore's son and not to her.Excepting for the implications involved in beingsworn in as an officer as revealed above, there is noevidence to indicate that Moore became a unionmember. Moore was never told to report for initia-'All of the cards involved were dual-purpose cards-application formembership and authon7ationfor representation'Burton testifiedin effectthatwhat Moore told him was as revealed in thefacts as set out above exceptingthat Moore did not ask for Hackett's ad-dress andthathe didnot tell her thatas tar as he was concerned they didnot have athingin the Union.Burton testifiedthat he merely told her"okay "It is thus clearthatBurton knewthatMoore wanted out of theUnion and off the committee and that he told her in effect that this was"okay " Considering the totality of the evidence and the status of theUnion's attemptto securerecognition at the time, 1 am convincedthat Bur-ton considered thathe wasin the midstof a long drawn-out attempt tosecure recognitionby the Company and that he made the remarks in-dicated by Moore because of such reah7ation I am convinced that undersuch circumstancesMoore's more complete testimony is more reliablethan Burton's andI so credit itwherein thereisa conflictwith Burton'stestimonyI discredit Burton's testimony inconsistentwith the facts found'Null's andBurton's testimony as to many details was imprecise andjumbled Since, as indicated hereinafter, the evidence preponderates for afinding thatMoore, who had signed an "application for membership" cardon February I, 1964, never received "The Potters Herald," I am con-vinced, conclude, and find that the initial list of those who were to receive"The Potters Herald" was compiled by the "local" union after the events ofApril 1965 concerning Moore I am also convinced from Burton's totaltestimony thathe and those involved in making such a list considered thatthey weresending in alistof members, and, excepting for Moore, thatthose who had signed "application" cards were members I am convincedthat the factthatMoore was not included on said list was because Moorewas considered to have withdrawn from the Union'According to Null, the Union's practice was to commence sending "ThePottersHerald" after the election was won Accordingly it is clear that thisoccasion was the first occasion that "The Potters Herald" was sent toMacomb Pottery Company employees MACOMBPOTTERY COMPANY569tion as a member,was not initiated,and paid nodues nor initiation fees,and did nothave furthercontact with the Union.It is officially noted that subsequent to the elec-tion held on February11, 1965, the Employer filedobjections to the said election,and thereafter onJuly 21,1965, the Board certified the Union as therepresentativeof the employeesinvolved,andthereafter the Employer continued to refuse torecognize and bargain with the Union, and on April11, 1967, theBoard issued a bargaining orderagainst the Employer,"and thereafteron April 18,1967, a decree of the SeventhCircuit Court of Ap-peals was entered enforcing said BoardOrder.'Subsequent to the above-referred-toCircuitCourt of Appeals decree the Respondent and theEmployer commenced negotiationfor a contract.Saundra BollingerOn oraboutAugust 8, 1965, Burton, for theRespondent Union, approached Bollinger aboutsigning a union application for membership (andauthorization for representation)card. Burton toldBollinger that he wasgoing to try to get a closedshop,that anyone who signeda card before theCompany andtheUnionsignedan agreementwould not haveto pay initiation fees and that thosewho had not signed thecard before that time wouldhave to pay the initiation fee. Bollingershortlythereafter signed a union applicationfor member-ship card(and authorizationfor representation)and returned it to Burton.Apparently,a short time thereafter,Burton sub-mitted Bollinger's name to the International Unionfor receiptof "ThePotters Herald," and Bollingercommenced receiving copies of "The PottersHerald."ThereafterBollinger attended one unionmeeting in November 1966.Except forsuch implications as might be deter-mined from the sendingof "ThePotters Herald" toSaundra Bollinger,the followingmay be sum-marized:Bollinger was never notified of her ac-ceptance as a memberby the Union,was not toldto reportfor initiation,was not initiated as a unionmember,paidno dues or initiation fee,and did notreceiveunionmail (other than"The PottersHerald"). There is noevidence to reveal that theUnion,in accordance with its constitution, actedupon and accepted Bollinger's application for mem-bership,notified her of such acceptance,notifiedher of a pending initiation,or initiated Bollinger.'"Jean RittenhouseBurton,for the Union on September 30, 1965,approached Mana Jean Foxall (later Jean Ritten-house)about signing a union application for mem-bership and authorization for representation. Bur-ton told Mana Jean Foxall that he wanted the cardsigned in order to find out how many would be forthe Union when the Union got in, that when and ifthe employees signed the card that the employeeswho signed the card would not have to pay the $5union initiation fee, and that if she didn't reallywant to join the Union when it got in that the cardwould just be forgotten." Foxalland Burtondiscussed the fact that there was "strike" talk andthat Foxall needed to work. Burton told Foxall thatshe could continue to work if there were a strikeFoxall conferred with her father who waspresentand signed the card as requested.Around December 1965 Foxall's parents movedaway from Macomb, Illinois. Foxall also movedfrom the address she lived at but continued to workfor the Employer. Later Foxall married and becameJean Foxall Rittenhouse.Apparently Burton submitted Foxall's name tothe International Union for receipt of "The PottersHerald." Apparently "The Potters Herald" was sentat a later date to Foxall at the address indicated onher "application for union membership" card butwas returned to the Union because Foxall hadmoved awayAfter signing the "application for union member-ship and authorization for representation" card inDecember 1965, Foxall (Rittenhouse) had nofurther contact with the Union until August 1967.Except for such implications as might be deter-mined from the sending of "The Potters Herald" tothe address on Foxall's (Rittenhouse's) "applica-tion for union membership and authorization forrepresentation" card, the following may be sum-marized: Foxall (Rittenhouse) was not notified thatthe Union had accepted her application for unionmembership, was not told to report for initiation,was not initiated, paid no dues, did not attend anyunion meetings, received no mail from the Union,and did not receive copies of "The Potters Herald"until October 1967." 157 NLRB 1616." 376 F 2d 450"'Although the evidence reveals that the Union,under certaincircum-stances, waived dues and initiation fees, thereis no evidencethatthe act ofinitiation was knowingly waived.'' The facts are based upon a compositeof the creditedtestimony of Rit-tenhouse and Burton Burton testified tothe effect that he told Foxall thatthe initiation fee would he waived for those who signed before a contractwas executed, that he told Foxall that there would he nodues until after acontract was signed,and that he did not tell her that thecard would meannothingOf the two witnesses I am convinced that Rittenhouse's (Foxall)version is more reliable wherein conflict Theevidence reveals that theUnion did not follow up, did not act upon the application, and did not noti-fy Foxall (Rittenhouse)of acceptance of her application for membershipConsidering the fact that the Union was already certified but that the Em-ployer was not recognizing the Union as bargaining representative, I amconvinced that the card solicitation was merely a continuation of an or-ganizational attempt for possible future election efforts or other purposesConsidering the logical consistency of all of the facts, I find Rittenhouse'sversion of facts more reliable than Burton'sFurthermore,Rittenhouse, ascompared to Burton,appeared to me to be more frank,forthright, andtruthful than Burton as a witness I thus credit Rittenhouse's version overthe verion of facts testified to by Burton 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDInmid-1967Macomb Pottery Company, afterenforcement in the Circuit Court of Appeals of aBoard's Order, commenced honoring the Board'scertification of the Union as bargaining representa-tive of the employees in a stated appropriate bar-gaining unit.Null credibly testified to the effect that on June29, 1967, the Employer's attorney presented him awritten proposed contract which contained union-securitylanguageto the effect that employees whowere members of the Union on June 13, 1967,would have to remain members, that he signed saidcontract without raising any question about theunion-security language. 2On June 29, 1967, the Union signed thediscussed collective-bargaining agreement, and theEmployer signed the agreementon July 7, 1967.The said collective-bargaining agreement containedthe following provisions:The International Brotherhood of OperativePotters,AFL-CIO, herein called the Unioand Macomb Pottery Company, herein calledtheCompany, lawfully entered a collectivebargaining agreementwhich was effective June13, 1967 and is and will be in effect until June13, 1970.thisAgreement who are hired on or afteritseffective date shall, no later than the31st day following the beginning of suchemployment, become and remain mem-bers in good standing in the Union. In-dividuals employed by the Company onthe effective date of this Agreement whoare not members of the Union on suchdate shall not be required to join theUnion during the terms of this Agreement.The Union agrees that it will make mem-bership in the Union available to all em-ployees on the same terms and conditionsas are generally applicable to other mem-bers of the Union and, further, that it willnot demand the discharge pursuant to thisprovision of any employee who has beendenied membership in the Union or whosemembership has been terminated for anyreasons other than his failure to tender theinitiation fee and periodic dues uniformlyrequired as a condition of acquiring orretaining membership in the Union.*Union Security. It shall be a condition ofemployment that all employees of theCompany covered by this Agreement whoare members of the Union in good stand-ing on the effective date of this Agreementshall remain members in good standing.Furthermore, all employees covered by'-The Respondent's counsel at the hearing contended that one or part ofhis defenses was to the effect that the word"members" had special mean-ing in law and that the parties in discussion prior to the execution of thecollective-bargaining agreement had discussed the question of unionsecurity within the purview of such special meaning. The Respondent con-tends that it was the parties' understanding that the words"members" inthe contract referring to employees employed asof June 13,1967, meantthose employees who had signed"application cards."The Respondent of-fered evidence relating to statements made by the parties during negotia-tions and after the execution of the contract.Over the General Counsel'sobjection this evidence was received into the record.Upon further con-sideration I find merit in the General Counsel's objections. Apparently theRespondent's contention of unique meaning to the word"members" stemsfrom a belief that the language of the SupremeCourt ofthe United StatesinN.L.R.B. v. GeneralMotors,373 U.S. 734, 53 LRRM 2313, indicatessuch.Inmy opinion the language in the above-referred-to case does notreveal that the word"members"has a unique meaning but rather that"compulsary membership"within the purview of Section 8(a)(3) of the Actisof a limited nature.As I see the evidence,the Respondent has notestablished a basis to reveal an exception to the normal rule of contract in-terpretation or application.Accordingly,Ilimitmy consideration ofevidenceas to the parties'intent to the words in the contract.However,were Ito consider the evidence adduced relative to statements made beforeand after the execution of the contract and bearing upon the Respondent'scontention as to the parties'meaning of the word"members"in the con-tract, I would find theintent of the parties to be the same as expressed inthe executed contract.The evidence reveals that the Respondent duringnegotiationsconsideredthat those who had signed"application for mem-Checkoff. The Company will honor in-dividual authorizations for dues deduction,voluntarily executed by the employees,provided the same conforms to applicablelaw.All deductions shall be made duringthe first pay of the calendar month. Allsumsdeducted shall be remitted to theSecretary-Treasurer of the InternationalUnion not later than the 15th day of thebership" cards had become members. The negotiations covered a series ofdiscussions and it is reasonable to believe that the Respondent's considera-tion of who had become members was made clear to the employer. It hasalways been a fundamental consideration that a contract"speaks for itself"because it embodies the final refinement of the parties' views and inten-tions. That Null read and signed the contract without comment, under thecircumstances involved, and with his consideration that those who hadsigned application cards had become members, clearly reveals that thecontract set forth correctly an intention that employees who were "mem-bers" on Junc 13, 1967, would have to remain members. Thus I : in con-vinced that the Respondent and the Employer considered that all who hadsigned "application for membership" cards had become members. Thisdoes not mean, however, that the parties considered that those who hadsigned "application for membership" cards became members by the mereact ot'signing. Null testified to the effect that he knew this not to be so. It isclear that he must have been operating on an erroneous assumption thatsome other act had occurred to make such persons members.Furthermore,although not necessary under the facts herein, I would find it proper thatthe conditions of union security as imposed upon employees should bestrictly construed. Unlike other conditions of employment, union-securityconditions are of a type which, when applied to those employees who donot voluntarily want to belong to or to support a union, reveals a conflict ininterest between said employees and the parties to such contract as setsforth such provisions. Such rights of the employee as are affected may bedescribed as basic personal-type rights. Since the contractterms arenegotiated by persons other than the employee affected (who may have aninterest against such term) it appears proper that the instrument affectingsuch rights should he strictly construed against the makers thereof. MACOMB POTTERYCOMPANY571calendar month in which such deductionsaremade.Upon appropriatewrittennotice from the Secretary-Treasurer of theInternational Union,a portion of the duesdeduction shall be forwarded directly totheLocalUnion.The Employer willfurnish the International Union and theLocal Union a monthly record of those forwhom deductions have been madetogether with the amount of such deduc-tions.In connection with the foregoing it is noted thattheInternationalUnion'sconstitutionwhichgoverned both the International and local unionsets forth with respect to union membership the fol-lowing:Section 1. The Brotherhood shall be composedof workers eligible for membership in the In-ternational Brotherhood of Operative Potters,AFL-CIO, CLC.Section 2. Any person working in an industryunder the jurisdiction of the Brotherhood maybe eligible to become a member of theBrotherhood.Such person shall apply formembership to theLocalUnion having ju-risdiction over the pottery or plant in whichsuch person is employed.The applicant must,at the time of application be an actual workerin and around the pottery or plant and tenderone-half of the initiation fee upon application.All applicants shall be considered for member-ship by the Local Union and should such appli-cant be accepted,membership shall date fromthe first day of the month for which dues arepaid.Where a new Local is being organized,application must be made to the Internationalfor acceptance.Section 3. Any applicant,having been dulynotified of his acceptance,who does not ap-pear for initiation within thirty(30) days ofsuch notification shall forfeit all money paid byhim.Section 4. All members shall be bound by theprovisions of this Constitution and the By-Lawsof theLocalUnion of which they are members.EVENTS OF AUGUST16, 1967(3Around August 16, 1967, the Respondent was at-tempting to secure employee signatures to checkoffof dues cards.On August16, 1967,employees Rit-tenhouse and Bollinger spoke to Burton about thecheckoff card.Rittenhouse and Bollinger askedUnion Agent Burton what he would do if they didnot sign the checkoff card.Burton told Bollingerand Rittenhouse that they would be silly if they didnot sign the card, that the card let the dues bededucted automatically, that otherwise they wouldhave to pay their dues in person, and that if theygot behind in dues that the Union would write aletter to the Company and get them discharged.Events of September and November 1967On or about September 15, 1967, the Respon-dent Union transmitted by mail to Evelyn Moore(Mrs. Cecil Moore) a notice to the following effect:Delinquent NoticeOur Ledger shows that you areonemonthsinARREARS in the Local for DUES. ofonepercent of your earningsTo avoid being SUSPENDED you arehereby requested to reportto the FINANCIALSECRETARYof L.U.No. 340on or beforeSept18,1967.Please give this matter prompt attention andoblige(Signed:) /s/ Carolyn J.EverlyFinancial SecretaryOn or about October 20, 1967, the RespondentUnion transmittedby mail to Evelyn Moore (Mrs.Cecil Moore) a notice to the following effect:DELINQUENT NOTICEOur Ledger shows that you are 2 months inARREARS in the Local for DUES.To avoid being SUSPENDED you arehereby requested to report to the FINANCIALSECRETARY of L.U.No. 340on or beforeFri-Oct. 21st.Please give this matter prompt attention andoblige(Signed:) /s/ Carolyn J.GadburyFinancial SecretaryOn or about November7, 1967, the RespondentUnion transmitted to the Employer a letter as fol-lows:Larry;Iam Requesting that you relieve EvelynMoore from her Job asof FridayNovember10, 1967.At 4:00 O'clock if she has not at thattime payed her dues,According to Article (1)Section(3) of the contract between MacombPottery and the International Brotherhood ofOperative Potters,AFL-CIO, CLC.Franternally Yours/s/ LloydR. BurtonLoydR. Burton" The facts are basedupona composite of the credited testimony of Rit-tenhouse and Bollingerand an exhibit (statement of Burton,Respondent'sagent) 572DECISIONS OFConclusionsNATIONAL LABORRELATIONS BOARDIt is clear that the Respondent Union's conduct,by Burton, directed toward Bollinger and Ritten-house, around August 16, 1967, constituted an actof restraint or coercion within the meaning of Sec-tion 8(b)( I )(A) of the Actunlesspermitted by vir-tue of a legal union-security agreement. It is alsoclear that the Respondent Union's conduct, by Bur-ton, directed toward the discharge of Moore in Sep-tember, October, and November, 1967, constitutedacts of restraint and coercion and an attempt tocause her discharge within the meaning of Section8(b)(2) of the Act unless permitted by virtue of alegal union-security agreement."The union-security clause in the collective-bar-gaining contract sets forth:"It shall be a conditionof employment that all employees of the Companycovered by this agreement who are members of theUnion in good standing on the effective date of theagreement shall remain members in good stand-ing." The effective date of the said contract wasJune 13, 1967.The evidence is clear that Bollinger,Rittenhouse,and Moore were employees as of June 13, 1967.The issue is whether Bollinger,Rittenhouse, andMoore were union members as of June 13, 1967.The InternationalUnion's constitutionwhichgoverns both the International and the local unionclearly reveals that applications for union member-ships have to be acted upon and that there must bean act of acceptance before an applicant becomes amember. The said constitution clearly reveals an in-tent that the applicant for membership be dulynotified of the Union's acceptance of the applicantas a member.In the cases of Bollinger and Rittenhouse,exceptfor the question of sending of "The PottersHerald," it is clear that there is no evidence thateither the International Union or the local unionever acted upon the "application for membership"and decided to accept such applicants as members,nor is there any evidence that such applicants formembership were notified of their acceptance.The Respondent contends that the sending of"The Potters Herald" to the individuals involvedconstituted an act of acceptance and of notificationof acceptanceas members.Ihave examined the copy of "Th' PottersHerald" in the exhibit file. I find nothing in saidcopy to indicate that "applicants for membership"are advised that they have been accepted intounion membership.Considering Burton's testimony in context withthe totality of the evidence, I am convinced thatMottgome,vWard & CoIncorporated,121 NLRB 1552, 1557Ifind no evidence to reveal that the International Union or the localunion intentionally waived any requirement that there be a formal act ofacceptance or rejection of application for union membership or notifica-tion of acceptance to such applicants as accepted"'Although not necessary under the facts herein,and for the sameBurton mistakenly believed that the mere signing ofan application for union membership card madesuch an applicant a member.` I am convinced thatas a result that there was no followup or act to ac-cept or reject applicants for membership, that Bur-ton merely notified the International Union to send"The Potters Herald" to such "applicants." The In-ternationalUnion, on the other hand, apparentlydid not know when it received the lists of names forpersons to receive "The Potters Herald" that theapplications for membership had not been actedupon. Consequently the "applications for member-ship" were not acted upon, and notifications of ac-ceptance were not made.Considering all of the foregoing, I conclude andfind that Bollinger and Rittenhouse were not mem-bers of the Union on June 13, 1967," and that theUnion's conduct around August 16, 1967, by Bur-con,directed toward Bollinger and Rittenhouse,was not permitted by the union-security contractclauseAccordingly, I conclude and find, as il-leged, that the Respondent Union, by Burton, bythe conduct described occurring on August 16,1967, violated Section 8(b)(1)(A) of the Act.In the case of Moore, I am convinced that the actof Moore's being sworn in as an officer of the localunion in April 1965 was sufficient to constitute hera member of the Union at that time.However, I amconvinced that Moore's telling Burton in effectwithin the next day or two that she "wanted out" ofthe Union and didn'twant to have anything to dowith it and his telling her in effect that this was"O.K." constituted in effect an effective withdrawalfrom the Union.Iam convinced that the failure ofBurton to request"The Potters Herald"to be senttoMoore at that time clearly reveals that Burtonapproved and agreed to her withdrawal from theUnion.Considering all of Vie foregoing, I conclude andfind that Moore was not a union member as of June13, 1967, and that the Union's conduct in Sep-tember,October,andNovember, 1967, asdescribed and directed toward the discharge ofMoore, was not permitted by the union-securitycontract clause. Accordingly, I conclude and find,as alleged,that the Respondent Union, by Burton,by the conduct described in September, October,and November, 1967, violated Section 8(b)(2) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with the opera-reasons as indicated with respect to the strict construction of a union-security contract,Iwould find it proper that a strict construction of theUnion's requirements for the acquisition and the granting of union mem-bership should be in order wherein such status affects the employee's rightto engage in or to refrain from engaging in union activities MACOMB POTTERY COMPANY573tions of the Employer described in section I, above,have a close,intimate, and substantial relation totrade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.V.THE REMEDYtices within the meaning of Section 8(b)(1)(A) ofthe Act.4.By attempting to cause the Employer todischarge Evelyn Moore, Respondent Union vio-lated Section 8(b)(2) of the Act.5.The aforesaid unfair labor practices are unfairlabor practiceswithin themeaning of Section8(b)(2) and 8(b)(1)(A) of the Act.Having foundthat the Respondent has engagedin and is engaging in certain unfairlabor practices,it shall be recommended that they cease and desisttherefrom,and take certainaffirmativeactiondesigned toeffectuate the policies of the Act.Having foundthat Respondent has violated Sec-tion 8(b)(2) of the Act by attempting to cause thedischargeof Evelyn Moore, it shall be recommended that Respondentcease objection to theemploymentby the Employer of Moore and notifythe Employer and Moore to such effect.Having found thatRespondenthas violated Sec-tion 8(b)(I)(A) by threats to Rittenhouse andBollinger relatingto the payment of dues, it shall berecommendedthat the Respondent notify Ritten-house and Bollingerthat it will cease such threats.In view of the nature of the unfair labor practicescommitted,the commissionby the Respondent ofsimilar unfair laborpractices against other em-ployees may be anticipated. It shall therefore berecommendedthat the Respondent cease and desistfrom restraining or coercingany employees in anymanner in the rights guaranteedby Section 7 of theAct exceptas may bepermitted by Section 8(a)(3)of the Act, as modified by the Labor-ManagementReporting and DisclosureAct of 1959.In view of the nature of the unfair labor practicescommitted,it shall also berecommended that theRespondentnotify all employees of Macomb Pot-tery Company, employed as of June 13, 1967, andwho had signed"application formembership"unioncards but who in fact had not become mem-bers ofthe RespondentUnion as of June 13, 1967,that theyare notrequired to become union mem-bers or to pay uniondues as a conditionof employ-ment as a result of the collective-bargaining agree-ment enteredinto bythe RespondentUnion andMacomb Pottery Company, effective June 13,1967, anduntil June13, 1970.CONCLUSIONS OF LAW1.Macomb Pottery Company is engaged in com-merce within the meaning of Section2(6) and (7)of the Act.2. International Brotherhood of Operative Pot-ters,AFL-CIO,isa labor organization within themeaning of Section 2(6) and(7) [sic] of the Act.3.By restraining and coercing employees in theexercise of rights guaranteed by Section 7 of theAct, Respondent has engaged in unfair labor prac-RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and upon the entire recordin the case, it is recommended that Respondent, itsofficers, agents, representatives, successors, and as-signs, shall:1.Cease and desist from:(a)Attempting to cause Macomb Pottery Com-pany to discriminate against Evelyn Moore, or anyother employee because of their exercise of rightsguaranteed to them in Section 7 of the Act, exceptto the extent that such rights may be affected by anagreement requiring membership in a labor or-ganizationasa condition of employment, asauthorized in Section 8(a)(3) of the NationalLabor Relations Act, as modified by the Labor-Management Reporting and Disclosure Act of1959.(b) Threatening with demand of discharge ordischarge, or in any other manner restraining orcoercing Evelyn Moore, Jean Rittenhouse, SaundraBollinger, or any other employee of Macomb Pot-tery Company, in the exercise of rights guaranteedin Section 7 of the Act, except to the extent thatsuch rightsmay be affected by an agreementrequiring membership in a labor organization as acondition of employment, as authorized in Section8(a)(3) of the National Labor Relations Act, asmodified by the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action which isfound will effectuate the policies of the Act:(a)Advise Macomb Pottery Company and Eve-lynMoore that the International Brotherhood ofOperative Potters, AFL-CIO, has no objection tothe employment of Evelyn Moore because of herfailure to pay union dues.(b)Notify all employees of Macomb PotteryCompany, employed as of June 13, 1967, and whohad signed "application for membership unioncards" and who in fact had not become members ofInternationalBrotherhood of Operative Potters,AFL-CIO, as of June 13, 1967, that they are notrequired to become union members or to pay uniondues as a result of the collective-bargaining agree-ment entered into by said Union and Macomb Pot-tery Company, effective June 13, 1967, and untilJune 13, 1970.(c) Post at its respective office and meeting hall,copies of the notice attached hereto and marked 574DECISIONSOF NATIONALLABOR RELATIONS BOARD"Appendix. "t' Copies of said notice, on forms pro-vided by the Officer-in-Charge for Subregion 38,shall, afterbeingduly signed by a representative ofRespondentInternationalBrotherhood of Opera-tivePotters,AFL-CIO, be posted immediatelyuponreceipt thereof, and be maintained for aperiod of 60 consecutive days thereafter, in con-spicuous places,including all places where noticesto their respective members are customarily posted.Reasonable steps shallbe taken by Respondent In-ternationalBrotherhood of Operative Potters,AFL-CIO, to insure that said notice is not altered,defaced, or covered by any other material.(d) Sign, as aforesaid, and return sufficient co-pies of the said notice, attached hereto marked"Appendix" to the Officer-in-Charge for Subregion38, for posting, the Employer, Macomb PotteryCompany, being willing, at such places wherenotices, bulletins, or communications to the em-ployees of said plant are customarily posted. Suchcopies of the notice shall be on forms furnished theInternationalBrotherhood of Operative Potters,AFL-CIO, by the said Officer-in-Charge.(e)Notify the Officer-in-Charge for Subregion38, in writing, within 20 days from the date of thisRecommended Order, what steps the Respondent,InternationalBrotherhood of Operative Potters,AFL-CIO, has taken to comply herewith.["17 In the event that this RecommendedOrder is adoptedby the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order "IN In the event that this Recommended Order is adopted by the Board,thisprovision shall be modified to read "Notify the Officer-in-Charge forSubregion 38, in writing,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "such rights may be affected by an agreementrequiring membership in a labor organizationas a condition of employment, as authorized inSection 8(a)(3) of the National Labor Rela-tions Act, as modified by the Labor-Manage-ment Reporting and Disclosure Act of 1959.WE WILL NOT threaten with demand ofdischarge or discharge, or in any other mannerrestrain or coerce Evelyn Moore, Jean Ritten-house, Saundra Bollinger, or any other em-ployee of Macomb Pottery Company, in theexercise of rights guaranteed in Section 7 ofthe Act, except to the extent that such rightsmay be affected by an agreement requiringmembership in a labor organization as a condi-tion of employment, as authorized in Section8(a)(3) of the National Labor Relations Act,as modified by the Labor-Management Report-ing and Disclosure Act of 1959.We have no objection to the employment ofEvelyn Moore because of her failure to payunion dues.We have given Macomb PotteryCompany notice to this effect.WE WILL notify all employees of MacombPotteryCompany, employed as of June 13,1967, and who hadsigned"application formembership union cards" and who in fact hadnot become members of our Union as of June13, 1967, that they are not required to becomeunion members or to pay union dues as a resultof the collective-bargaining agreement enteredinto by said Union and Macomb Pottery Com-pany, effective June 13, 1967, and until June13, 1970.APPENDIXNOTICE TOALL MEMBERSPursuantto theRecommendedOrder of a TrialExaminerof the National Labor Relations Boardand inorder to effectuate the policies of the Na-tional LaborRelationsAct, as amended, we herebynotify you that:WE WILL NOT attempt to cause Macomb Pot-tery Company to discriminate against EvelynMoore, or any other employee, because oftheir exercise or rights guaranteed to them inSection7 of the Act, except to the extent thatDatedByINTERNATIONALBROTHERHOOD OFOPERATIVE POTTERS,AFL-CIO(Labor Organization)(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Ifmembers have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's SubregionalOffice, 4th Floor, Citizens Building, 255 Main St.,Peoria, Illinois 61602, Telephone 309-673-9061.